***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  CITY OF MERIDEN v. AMERICAN FEDERATION
      OF STATE, COUNTY AND MUNICIPAL
        EMPLOYEES, LOCAL 1016 ET AL.
                 (AC 44483)
                       Moll, Suarez and DiPentima, Js.

                                   Syllabus

The plaintiff city sought to confirm an arbitration award issued in connection
    with the termination of the defendant’s employment as a police officer
    for the city. The city’s chief of police, C, requested an internal affairs
    investigation of the defendant on the basis of his alleged insubordination
    and misappropriation of public funds after he enrolled in a training
    course at the city’s expense even though his request to attend that
    training had been denied. Upon learning of this investigation, the defen-
    dant filed a complaint against C in which he alleged a pattern of retalia-
    tory conduct. An independent consultant, R, was hired to conduct the
    internal affairs investigation of the defendant, and he concluded, in
    relevant part, that the insubordination allegation was substantiated.
    The city hired an attorney, A, to investigate the defendant’s allegations
    against C. A concluded that the totality of the evidence did not support,
    and in many instances was contradictory to, a finding of retaliation by
    C. As a result of A’s findings, the city manager placed the defendant on
    administrative leave and requested that an internal affairs investigation
    be conducted regarding the defendant’s allegations against C. R was
    retained to act as an independent hearing officer. R reviewed the results
    of A’s investigation and determined that many of the defendant’s allega-
    tions against C were not made in good faith and that some were know-
    ingly false, and that the defendant violated certain police department
    rules and an order pertaining to topics such as accountability, dishonesty
    and retaliatory conduct. Upon R’s recommendation, the city terminated
    the defendant’s employment. The defendant’s union filed a grievance
    on behalf of the defendant, which was submitted to arbitration. After
    a hearing, the arbitration panel made numerous factual findings and
    issued its award, which stated that the defendant’s termination had been
    for just cause. The city filed an application with the trial court to confirm
    the award, and the defendant subsequently filed an application to vacate
    the award. Following a hearing, the trial court rendered judgment grant-
    ing the city’s application to confirm the award and denying the defen-
    dant’s application to vacate the award, from which the defendant
    appealed to this court. Held:
1. The defendant could not prevail on his claim that the trial court applied
    the incorrect legal standard when it reviewed his application to vacate
    the arbitration award because he alleged that the award was procured
    by corruption, fraud or undue means pursuant to the applicable statute
    (§ 52-418 (a) (1)): the trial court properly determined that § 52-418 (a)
    (1)) did not apply to warrant vacatur of the arbitration award because,
    although the defendant repeatedly asserted, without any factual support,
    that an e-mail he discovered after the arbitration hearing was concealed
    from him and that the e-mail contained facts material to the panel’s
    determination, the trial court did not have reason to consider that e-mail
    when rendering its decision, as the defendant did not provide the court
    with an affidavit to authenticate the e-mail or to show that he was the
    individual referenced in the e-mail; moreover, the defendant offered no
    explanation as to how he obtained the e-mail or why he was unable to
    discover it prior to the arbitration hearing; furthermore, the defendant’s
    arguments concerning the e-mail and the effect it would have had on
    the award had he introduced it as evidence at the arbitration hearing
    were purely speculative.
2. The defendant could not prevail on his claim that the trial court erred in
    determining that the arbitration procedure was fair and impartial on
    the basis of his claim that the panel improperly allowed C to be present
    at the arbitration hearing while his subordinates were testifying:
    although the defendant argued that C’s presence at the hearing had a
    chilling effect on the subordinates’ testimony, he acknowledged that he
    could not point to any specific instances in which that testimony was
    affected by C’s presence and did not cite case law to support his argu-
    ments; moreover, the defendant did not argue that C should have been
    sequestered in order to prevent him from shaping his testimony to falsely
    corroborate the testimony of another witness, which is the purpose of
    sequestration; furthermore, it was for the arbitration panel to determine
    whether and when sequestration was to occur.
3. The defendant could not prevail on his claim that the trial court erred
    by overlooking the arbitration panel’s reliance on an investigation that
    was not fair and impartial: although the defendant attempted to raise
    public policy concerns about the panel’s alleged reliance on A’s investiga-
    tion by arguing that A’s representation of the city and C in other matters
    prevented her from conducting a fair and impartial investigation of C
    in the present case, the defendant was essentially raising an evidentiary
    claim, and, because the submission to arbitration was unrestricted, the
    trial court was not permitted to review the evidence considered by the
    panel, and this court would not review the award for errors of fact;
    moreover, because the defendant had the opportunity to raise his con-
    cerns about A at the arbitration hearing and it was within the province
    of the panel to consider A’s relationship with the city and C and what
    effect, if any, those relationships had on her investigation, the defendant
    failed to identify a clear public policy that allegedly was violated by the
    panel’s award.
          Argued February 14—officially released June 14, 2022

                             Procedural History

   Application to confirm an arbitration award, brought
to the Superior Court in the judicial district of New
Haven, where the defendant Patrick Gaynor filed an
application to vacate the award; thereafter, the case was
tried to the court, Young, J.; judgment denying the defen-
dant’s application to vacate and granting the plaintiff’s
application to confirm, from which the defendant Pat-
rick Gaynor appealed to this court. Affirmed.
  Patrick Gaynor, self-represented, the appellant (defen-
dant).
  Michael J. Rose, with whom, on the brief, was Chris-
topher M. Neary, for the appellee (plaintiff).
                          Opinion

   DiPENTIMA, J. The self-represented defendant, Pat-
rick Gaynor, appeals from the judgment of the trial
court denying his application to vacate an arbitration
award rendered in favor of the plaintiff, the city of
Meriden (city), in which a three member arbitration
panel determined that the city had just cause to termi-
nate his employment.1 On appeal, the defendant claims
that the court erred (1) in applying the standard for
vacating an arbitration award because the award alleg-
edly was procured by corruption, fraud or undue means,
(2) in determining that the arbitration procedure was
fair and impartial and (3) by overlooking the panel’s
reliance on an investigation that was not fair and impar-
tial. We affirm the judgment of the court.
   The following facts as found by the arbitration panel
and procedural history are relevant to our resolution
of the defendant’s appeal. The defendant was employed
by the city as a police officer with the rank of captain.
On June 12, 2015, the defendant requested permission
from Jeffrey Cossette, the city’s chief of police, to take
a training course in leadership, organizational behavior,
and project management through Northwestern Univer-
sity. At that time, the defendant was serving as acting
communications director, which is a position that can
be filled by a nonpolice officer.2 Cossette denied the
defendant’s request, citing budgetary considerations.
Notwithstanding that denial, at the city’s expense, the
defendant signed up for the course at a cost of $4000
plus a $165 registration fee.
   On September 1, 2016, Cossette requested that an
internal affairs investigation be initiated on the basis
of the defendant’s alleged insubordination and misap-
propriation of public funds. Upon learning of the investi-
gation, the defendant filed a complaint3 against Cossette
in which he alleged a pattern of retaliatory conduct as
a result of his involvement in a criminal prosecution
against Cossette’s son.4 Because of the defendant’s com-
plaint against Cossette, an independent consultant,
Charles Reynolds,5 was hired to make a determination
regarding the defendant’s alleged insubordination and
misappropriation of public funds. Reynolds determined
that the allegation of misappropriation of public funds
was not substantiated because, as acting communica-
tions director, the defendant had the authority to
expend those funds. Reynolds found that the allegation
of insubordination, however, was substantiated.
    The city hired Attorney Paula Anthony of Berchem,
Moses & Devlin, P.C., to investigate the defendant’s
allegations against Cossette. Anthony conducted inter-
views and collected evidence. Anthony concluded that
‘‘ ‘[t]he totality of the evidence reviewed does not sup-
port, and in many instances is contradictory to, a finding
of retaliation.’ ’’ Upon receipt of Anthony’s findings, the
city manager placed the defendant on administrative
leave and requested that an internal affairs investigation
be conducted regarding the defendant’s allegations
against Cossette. Sergeant Christopher Fry, who worked
for the city’s police department, conducted the investi-
gation and concluded that the defendant had violated
several of the department’s policies and orders. Rey-
nolds was retained to act as an independent hearing
officer to review the results of the investigation and make
recommendations based on those results.
    Reynolds conducted a Loudermill hearing6 on May
19, 2017, which lasted eight hours.7 Reynolds evaluated
the defendant’s allegations against Cossette and found
that none of the allegations had merit. In fact, Reynolds
determined that many of the allegations were not made
in good faith and that some were knowingly false. Rey-
nolds further determined that the defendant violated two
of the police department’s rules and one of its orders
pertaining to topics such as accountability, dishonesty
and retaliatory conduct. Reynolds considered recom-
mending that the defendant be demoted and receive
counseling, but he ultimately recommended that the defen-
dant’s employment be terminated. Reynolds stated that
‘‘ ‘[t]he overriding thing was the reckless regard for the
truth, you know, how he didn’t engage in fact finding
and truthfulness, which is the stock in trade of a police
officer . . . so the only option I had was to recommend
termination.’ ’’
   The city terminated the defendant’s employment in
June, 2017. The defendant’s union, American Federa-
tion of State, County and Municipal Employees, Local
1016, filed a grievance on behalf of the defendant, which
was submitted to arbitration before the state Board of
Mediation and Arbitration. The city and the defendant
jointly submitted the following questions to be decided
by the arbitration panel: ‘‘Was the termination of [the
defendant] for just cause? If not, what shall the remedy
be?’’ The submission was unrestricted. A panel of three
arbitrators (panel) conducted a hearing over the course
of twelve days, from November 3, 2017, through May
23, 2019. The parties then submitted posthearing briefs.
On March 10, 2020, the panel issued its award, which
stated: ‘‘The termination of [the defendant] was for just
cause.’’8
   The panel made a series of factual findings and noted
that the defendant ‘‘was provided an extraordinarily
wide latitude over the twelve days of hearings to provide
any evidence, even with the most tangential relevance,
to rebut the city’s evidence supporting its decision to
terminate his employment.’’ The panel stated: ‘‘This case
is about a dishonest employee.’’ The panel found, among
other things, that the defendant made allegations against
Cossette that ‘‘he knew were false, or recklessly added
them to the litany of allegations with no concern whether
they were false or not.’’ The panel stated that the defen-
dant ‘‘was clearly untruthful when testifying under
oath’’ concerning a conversation he had had with an
acquaintance, and that ‘‘it was readily observable that
the [defendant] attempted to steer’’ the testimony of
that acquaintance during his testimony at the hearing.
The panel further noted that there was ‘‘a pattern of
untruths and reckless disregard for the truth’’ by the
defendant, and that he was trying to ‘‘bring down’’ Cos-
sette.
   On March 19, 2020, the city filed an application to
confirm the arbitration award in the Superior Court.
On April 17, 2020, the defendant filed an application to
vacate the award. In that motion, he argued that there
was ‘‘evident partiality on the part of the arbitrators’’
and stated that the arbitrators ‘‘committed misconduct’’
that prejudiced him. Specifically, he argued that the
panel ‘‘refus[ed] to hear evidence pertinent and material
to the controversy,’’ ‘‘allow[ed] the [city] to introduce
audio recordings for which the defendant had not been
disciplined,’’ ‘‘refus[ed] to compel [the city’s] witness to
disclose the identity of another who purportedly had
information relevant to the proceedings,’’ ‘‘refus[ed] the
defendant’s request to sequester the [city’s] investigator
. . . who was a material witness to the controversy,’’
and ‘‘permit[ed] [the investigator] to fabricate an allega-
tion that was prejudicial toward the defendant and
refus[ed] to allow the defendant’s counsel to examine
[the investigator] regarding his allegations . . . .’’ He
also argued that the award violated public policy because
it punished the defendant for ‘‘bringing forth good faith
complaints of misconduct by a law enforcement official
that were not fairly and fully investigated . . . .’’ On
November 2, 2020, upon agreement of the parties, the
court held a hearing on both the city’s application and
the defendant’s application.
   On January 4, 2021, the court issued a memorandum
of decision in which it denied the defendant’s applica-
tion to vacate the award.9 The court stated that the ‘‘only
proper issue’’ before it was whether the award conformed
to the submission. The court concluded that it did. The
court stated that the defendant ‘‘[did] not attack the
conformity of the award to the submission’’ and ‘‘offered
no evidence to suggest that the award does not conform.’’
   The court noted that it ‘‘[found] none of the [defen-
dant’s] assertions to be credible even if they were justi-
ciable and subject to review.’’ The court stated that
the defendant ‘‘substantially reassert[ed] the claims he
made both at the arbitration hearing and in a volumi-
nous posthearing brief. Those assertions [were] repeated
in the present hearing: the underlying investigation was
faulty and the investigators were biased. Neither of
these are properly for the court’s review.’’ The court
noted that the defendant presented ten claims of retalia-
tion by Cossette, and ‘‘[t]he arbitrators found each to
be meritless, with specific bases for each finding. The
arbitrators found multiple instances of [the defendant’s]
conduct which independently provided a basis for ter-
mination.
   ‘‘In the hearing itself, the arbitrators . . . found [the
defendant] to be reckless and untruthful. They found
the testimony of [the defendant’s] witness ‘unreliable.’
Each determination by the arbitrators is set forth with
particularity.’’ The court further stated: ‘‘It must be
noted how vociferously the panel characterized [the
defendant’s] lack of credibility, both witnessed first-
hand and by investigators. The arbitrators cited specific
instances of [the defendant’s] false statements and base-
less accusations of retaliation both in the various inves-
tigations and in the hearing itself . . . .’’
   The court concluded: ‘‘Despite lengthy argument and
hundreds of pages of filings, [the defendant] has failed
to establish that the award was procured by corruption,
fraud or undue means. He has shown no evident partial-
ity or corruption on the part of any arbitrator. There is
no assertion that the arbitrators were guilty of miscon-
duct in refusing to postpone the hearing upon sufficient
cause shown. There is no evidence that the arbitrators
refused to hear evidence pertinent and material to the
controversy or of any other action by which the rights
of [the defendant] were prejudiced. There is no evi-
dence that the arbitrators exceeded their powers or
so imperfectly executed them that a mutual, final and
definite award upon the subject matter submitted was
not made. There is no claim of statutory violation or
violation of public policy. In short, [the defendant] has
not met his burden of proof in his application for vaca-
tur, even if the submission had been restricted.’’ This
appeal followed. Additional facts and procedural his-
tory will be set forth as necessary.
   We begin by setting forth the relevant principles of
law and standard of review, which are applicable to
each of the defendant’s claims. ‘‘When considering a
motion to vacate an unrestricted arbitration award, a
trial court should not substitute its judgment for that
of the arbitrators. Judicial review of arbitral decisions
is narrowly confined. . . . When the parties agree to
arbitration and establish the authority of the arbitrator
through the terms of their submission, the extent of
our judicial review of the award is delineated by the
scope of the parties’ agreement. . . . When the scope
of the submission is unrestricted, the resulting award
is not subject to de novo review even for errors of law
so long as the award conforms to the submission. . . .
In other words, [u]nder an unrestricted submission, the
arbitrators’ decision is considered final and binding;
thus, the courts will not review the evidence considered
by the arbitrators nor will they review the award for
errors of law or fact. . . . Furthermore, [e]very reason-
able presumption and intendment will be made in favor
of the award and of the arbitrator’s acts and proceed-
ings.’’ (Citation omitted; emphasis in original; internal
quotation marks omitted.) Kellogg v. Middlesex Mutual
Assurance Co., 326 Conn. 638, 645–46, 165 A.3d 1228
(2017).
   ‘‘In light of these constraints, a court may vacate an
unrestricted arbitration award only under certain lim-
ited conditions: (1) the award rules on the constitution-
ality of a statute . . . (2) the award violates clear pub-
lic policy . . . [or] (3) the award contravenes one or
more of the statutory proscriptions of [General Stat-
utes] § 52-418.’’ (Internal quotation marks omitted.) Id.,
646. We review de novo the court’s determination as
to whether any of those exceptions apply. See, e.g.,
Norwalk Medical Group, P.C. v. Yee, 199 Conn. App.
208, 216, 235 A.3d 540 (2020); Toland v. Toland, 179
Conn. App. 800, 810, 182 A.3d 651, cert. denied, 328
Conn. 935, 183 A.3d 1174 (2018). We review the court’s
findings of fact for clear error. Henry v. Imbruce, 178
Conn. App. 820, 828, 177 A.3d 1168 (2017).
   In the present case, the submission was unrestricted.
The defendant does not challenge the award’s confor-
mance to the submission. Rather, his first two claims
assert that the award should be vacated pursuant to
§ 52-418 (a), which provides in relevant part that ‘‘the
superior court . . . shall make an order vacating the
award if it finds . . . (1) . . . the award has been pro-
cured by corruption, fraud or undue means . . . .’’ We
interpret the defendant’s third claim as arguing that the
award violates public policy.10 We will address each
claim in turn.
                            I
  The defendant first claims that the court erred in
applying the standard for vacating an arbitration award
because the award was procured by corruption, fraud
or undue means. We conclude that the court applied
the correct standard when reviewing the defendant’s
application to vacate the arbitration award. Further-
more, we reject the defendant’s contention that the award
was procured by corruption, fraud or undue means.
    As best we can discern, the defendant challenges the
court’s statement in its memorandum of decision that
‘‘[t]he only proper issue before the court is whether
[the defendant] has met his burden to produce evidence
sufficient to show that [the award] does not conform
to the submission.’’ We interpret his claim as arguing
that because the court only considered whether the
award conformed to the submission, it failed to con-
sider whether the award should be vacated pursuant
to § 52-418 (a) (1). Specifically, he asserts that he pre-
sented the court with evidence that the award relied
on perjured testimony and that the court overlooked
this evidence when rendering its decision on his motion.
  The following additional procedural history is rele-
vant to our resolution of this claim. Deputy Chief Timo-
thy Topulos testified at the arbitration hearing that he
and the defendant had a personal friendship and a good
working relationship. After the arbitration panel issued
its award, the defendant claims to have obtained an
e-mail from Topulos to the former city manager in which
Topulos referenced an unnamed employee ‘‘who held
[the police department] hostage for so many years’’ and
‘‘undermin[ed] [the police department’s] mission and
the public’s trust and confidence . . . .’’
   In his brief to this court, the defendant argues that
he is the employee referenced in Topulos’ e-mail. He
repeatedly asserts, without any factual support, that
Topulos ‘‘concealed’’ this e-mail from him and the panel
and that the e-mail contained facts material to the pan-
el’s determination. Specifically, the defendant argues
that the e-mail contradicts Topulos’ testimony about his
relationship with the defendant and that ‘‘[t]he award
relied on Topulos’ feelings of friendship and his liking
of [the defendant] . . . .’’ Because the defendant pur-
portedly discovered this e-mail after the arbitration
hearing and could not present it to the panel, he asserts
that the panel was not aware of Topulos’ animus toward
him when it issued its award. The court did not mention
Topulos’ e-mail in its memorandum of decision, nor did
it inquire further about the e-mail when the defendant
brought the e-mail to the court’s attention at the hearing.
   Upon our review de novo of the court’s decision, we
conclude that the court properly determined that § 52-
418 (a) (1) did not apply to warrant vacatur of the award.11
We further conclude that the court did not have reason
to consider Topulos’ e-mail when rendering its decision.
The defendant did not provide the court with an affida-
vit to authenticate the e-mail or to show that he was
the unnamed employee referenced by Topulos. Rather,
his arguments concerning the e-mail, and the effect it
would have had on the award had he introduced it as
evidence at the arbitration hearing, are purely specula-
tive. Furthermore, the defendant offered no explanation
as to how he obtained this e-mail or why he was unable
to discover it prior to the arbitration hearing. A mere
allegation, without evidentiary support, that an individ-
ual has intentionally concealed material facts is insuffi-
cient to demonstrate that an arbitration award has been
procured by corruption, fraud or undue means. See Doc-
tor’s Associates, Inc. v. Windham, 146 Conn. App. 768,
781, 81 A.3d 230 (2013). Accordingly, the defendant’s
claim fails.12
                             II
  The defendant claims that the court erred in determin-
ing that the arbitration procedure was fair and impartial.
Specifically, as we can best discern, he argues that
the award contravenes § 52-418 (a) (1). The defendant
claims that the panel wrongly allowed Cossette to be
present at the arbitration hearing while his subordinates
were testifying, over the defendant’s objection. The
defendant argues that Cossette’s presence had a chilling
effect on the testimony of his subordinates. The defen-
dant argues that, although he ‘‘cannot demonstrate that
witnesses were chilled or changed [their] testimony based
on Cossette’s presence, the [panel’s] ruling in permitting
Cossette to remain created a substantial risk that this
would occur . . . .’’13
    In analyzing this claim, the defendant makes a series
of conclusory allegations, many of which he made before
the trial court. In fact, he acknowledges that he cannot
point to any specific instances in which the testimony
of Cossette’s subordinates was affected by Cossette’s
presence. Additionally, he does not cite case law to sup-
port his arguments. As our Supreme Court has stated,
‘‘[t]he obvious purpose of sequestering a witness while
another is giving his testimony is to prevent the one
sequestered from shaping his testimony to corroborate
falsely the testimony of the other . . . .’’ (Internal quo-
tation marks omitted.) State v. Nguyen, 253 Conn. 639,
649–50, 756 A.2d 833 (2000). The defendant does not
argue that the panel should have sequestered Cossette
for that purpose. Furthermore, as the court noted in its
memorandum of decision, it was for the panel to ‘‘deter-
mine whether and when sequestration [was] to occur.’’
Accordingly, we reject this claim.
                            III
  Lastly, the defendant claims that the court erred by
overlooking the panel’s reliance on an investigation that
was not fair and impartial.14 We disagree.
   In his brief to this court, the defendant makes several
references to the public policy concerns of having Anthony
investigate the allegations that he had made against
Cossette in his grievance. Therefore, we reasonably can
interpret his claim as arguing that the award violates
public policy because the panel relied in part on Antho-
ny’s investigation in issuing its award.15 In his brief
to this court, the defendant states that attorneys from
Berchem, Moses & Devlin, P.C., including Anthony,
have represented the city and Cossette ‘‘in various
labor/pension matters prior to the [defendant’s] com-
plaint, during the pendency of the investigation, and
thereafter.’’ He argues that Anthony’s representation of
the city and Cossette prevented her from conducting a
fair and impartial investigation of Cossette ‘‘while also
fulfilling her duty to her clients in reviewing [the defen-
dant’s] claims and advising her clients of potential legal
issues.’’ He further argues that Anthony was ‘‘precluded
from divulging information that would be [adverse] to
the position of her clients, [who are the city] and Cos-
sette.’’
  ‘‘Our Supreme Court in Schoonmaker v. Cummings
& Lockwood of Connecticut, P.C., [252 Conn. 416, 747
A.2d 1017 (2000)], enunciated the proper standard of
review for determining whether an arbitral decision
violates a clear public policy. . . . Schoonmaker
require[s] a two-step analysis in cases such as this one
in which a party raises the issue of a violation of public
policy in an arbitral award. First, we must determine
whether a clear public policy can be identified. Second,
if a clear public policy can be identified, we must then
address the ultimate question of whether the award
itself conforms with that policy.’’ (Citation omitted;
internal quotation marks omitted.) Toland v. Toland,
supra, 179 Conn. App. 811–12.
   Although the defendant attempts to make a public
policy argument about the award, he essentially raises
an evidentiary claim about Anthony’s investigation and
the findings therein. By challenging the panel’s ‘‘reli-
ance’’ on Anthony’s investigation, he is challenging the
method through which the panel decided to admit and
weigh evidence related to Anthony’s investigation.
Because the submission was unrestricted, the trial court
was not permitted to review the evidence considered
by the panel, nor will we review the award for errors
of fact. The defendant had the opportunity to raise his
concerns about Anthony at the arbitration hearing. It
was within the province of the panel to consider Antho-
ny’s relationship with the city and Cossette and what
effect, if any, those relationships had on her investiga-
tion, her report and the findings therein. Therefore, the
defendant failed to identify a clear public policy that
allegedly was violated by the panel’s award. Accord-
ingly, we conclude that the court did not err in its review
of the defendant’s arguments challenging the panel’s
reliance on Anthony’s investigation.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Gaynor’s union, American Federation of State, County and Municipal
Employees, Local 1016, also was named as a defendant in the underlying
action, but did not participate in this appeal. Accordingly, we will refer to
Gaynor as the defendant throughout this opinion. The defendant declined
union representation and retained his own counsel for the arbitration pro-
ceedings. He was self-represented before the trial court and is self-repre-
sented on appeal.
   2
     The arbitration panel, however, found that the training program ‘‘was
designed for police leadership functions.’’
   3
     Although the arbitration panel’s factual findings do not indicate with what
entity the defendant filed his complaint, we note that the city investigated
the allegations in the complaint.
   4
     Cossette’s son was indicted by a federal grand jury on November 14, 2012,
and thereafter was tried, convicted, and imprisoned for criminal conduct
not specified in this record. The defendant had brought the son’s conduct
to light and testified at his criminal trial.
   5
     The arbitration panel described Reynolds as ‘‘a highly experienced prior
police chief turned independent consultant, who has worked on the Over-
sight Commission for Police Reform in Northern Ireland, for the Department
of Justice Civil Rights Division working on consent decrees, and [is] currently
working for a federal judge in Oakland, California, monitoring the compli-
ance with that city’s negotiated [p]olice [d]epartment consent decree.’’
   6
     Pursuant to Board of Education v. Loudermill, 470 U.S. 532, 546, 105
S. Ct. 1487, 84 L. Ed. 2d 494 (1985), due process entitles a ‘‘tenured public
employee’’ to ‘‘oral or written notice of the charges against him, an explana-
tion of the employer’s evidence, and an opportunity to present his side of
the story.’’ ‘‘The opportunity to present one’s ‘side of the story’ is generally
referred to as a Loudermill hearing.’’ AFSCME, Council 4, Local 2663 v.
Dept. of Children & Families, 317 Conn. 238, 243 n.3, 117 A.3d 470 (2015).
   7
     The defendant attended the hearing and was represented by counsel.
   8
     In his brief to this court, the defendant represents that one of the arbitra-
tors dissented to the award. The record reflects, however, that the arbitration
award was signed by all three arbitrators on the panel.
   9
     The court simultaneously granted the city’s application to confirm the
arbitration award.
   10
      The defendant listed six issues in his brief; we have reframed the issues
briefed for clarity.
   11
      As stated previously, the court stated in its memorandum of decision
that the defendant ‘‘failed to establish that the award was procured by
corruption, fraud or undue means.’’ This statement indicates that the court
considered the defendant’s argument that the award should be vacated
pursuant to § 52-418 (a) (1), rather than solely considering whether the
award conformed to the submission.
   12
      Even if we were to accept the defendant’s arguments as true, we note
that the panel’s factual findings make clear that the arbitration award did
not hinge on Topulos’ testimony. Over the course of the twelve day hearing,
the parties presented evidence and the panel heard testimony from a number
of witnesses, including the defendant. Although the panel referenced
Topulos’ testimony to support some of its findings, it made a number of
other findings about the defendant’s conduct that were supported by other
evidence. The court stated in its memorandum of decision that ‘‘[i]t must
be noted how vociferously the panel characterized [the defendant’s] lack
of credibility’’ and that ‘‘[t]he arbitrators cited specific instances of [the
defendant’s] false statements and baseless accusations of retaliation both
in the various investigations and in the hearing itself . . . .’’ Thus, we fail
to see how this e-mail would have had any impact on the panel’s award
had the defendant presented it to the panel as evidence.
   13
      The defendant also argues that he did not have an opportunity to ‘‘fully
examine’’ Fry, who accused him of tampering with his witness during the
hearing. In its arbitration award, the panel stated that ‘‘it was readily observ-
able that the [defendant] attempted to steer’’ the testimony of a witness,
‘‘rendering both [the defendant and the witness] complicit in providing false
testimony’’ during the hearing. The defendant represents that the panel did
not observe him trying to steer the witness’ testimony by making facial
expressions and shaking his head while the witness was testifying. Rather,
he contends that it was Fry who brought his behavior to the panel’s attention.
He argues that the panel did not allow him to cross-examine Fry about his
allegations of witness tampering. In light of the limited scope of review over
the parties’ unrestricted submission, we decline to reach the merits of this
argument, as it constitutes an improper challenge to the panel’s factual
findings and other actions.
   14
      This claim pertains to Anthony’s investigation of Cossette, which was
conducted in response to the defendant’s grievance against Cossette. In
his brief to this court, the defendant raises two related claims about this
investigation. First, he claims that the court erred in overlooking that the
panel relied on an investigation that did not comply with General Statutes
§ 7-294bb, which is titled ‘‘[s]tate and local police policy concerning com-
plaints from the public alleging misconduct committed by law enforcement
personnel.’’ Second, he claims that the court erred in overlooking the panel’s
reliance on Anthony’s investigation, which could not have been conducted
in a fair and impartial manner because of Anthony’s duty to her clients. We
address these claims together.
   15
      The court did not interpret the defendant’s application to vacate the
arbitration award as making any arguments that the award violated public
policy. In its memorandum of decision, the court stated that there was ‘‘no
claim of . . . violation of public policy.’’